DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted January 26, 2021.  Claims 1, 8 – 11, 19, and 22 – 24 are amended.  Claims 2 – 3, 16 – 18, and 29 – 113 were previously cancelled.  Claims 1, 4 – 15, and 19 – 28 are pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4- 12, 15, 19 – 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (U.S. Patent Number 8,271,128 B1) in view of Hanson et al., .

Claim 1 (Currently Amended):  Schultz teaches a pharmacy workstation for use in connection with execution of a pharmacy workflow management application (Col. 8 lines 52-55 which discloses a computer or combination of computers running any suitable workflow management program or programs), comprising: 
a memory storing the pharmacy workflow management application (Col. 8 lines 15-20 discloses a data processing platform which includes one or more printed circuit boards that include a microprocessor, memory, and interface circuitry that interfaces to tablet counter and possibly to a tablet feeder to control operations of a system during the pharmacy workflow management operations carried out by the system); 
a processor configured to access the pharmacy workflow management application stored in the memory to execute the pharmacy workflow management application (Col. 8 lines 15-20 discloses a data processing platform which includes one or more printed circuit boards that include a microprocessor, memory, and interface circuitry that interfaces to tablet counter and possibly to a tablet feeder to control operations of a system during the pharmacy workflow management operations carried out by the system); and 
an interface in operative communication with the processor (Col. 8 lines 17 – 18 discloses interface circuitry and a microprocessor), an alert generation platform (column 26, lines 11-21 discloses that if there is not match then an Error screen is presented to 
configure a display to present an alert indication corresponding to at least a portion of the alert data to a user at the pharmacy management workstation in connection with the pharmacy workflow management application (Col. 21 lines 48-53 where the selection of errors push button displays prescriptions flagged with an error; col. 26 lines 11-31 discloses that if there is not match then an Error screen is presented to the user and the speaker may generate an audible signal (alert) indicating that the comparison did not result in a match),
wherein the alert indication is displayed at a user interface of the pharmacy workstation presented on the display, (column 20, lines 13 – 26 where each start screen includes controls in the form of graphical user interfaces which permit the user to select from several processing option; Column 21, lines 48 – 53 where an Errors push button (alert indication) only appears is the system has determined that data received from the pharmacy management system cannot be processed; Column 23, lines 21 – 31 where an arrow (on the screen display) indicates the number of errors that require attention; Col. 26 lines 11-14, 29-31),
wherein the user interface further comprises an input device (Col. 9 lines 6-9 where inputs devices such as a keyboard, mouse, and/or touch screen video display are disclosed; column 9, lines 56 – 60 where the display is preferably a touch screen type display thereby enabling display to also serve as an input device),

Schultz fails to explicitly teach the following limitations met by Hanson as cited:
a data source including at least one of a laboratory system, an electronic medical record (“EMR”) system or an operating room information system (column 18, lines 2 – 5 discloses a medication schedule can be downloaded from an electronic medical record (data source); column 26, lines 24 – 38 discloses a recipient of an alert (doctor or caregiver) may select a view records, and based on selection, the system retrieves and displays a patients electronic medical record from a remote database), 
wherein the input device is configured to receive a responsive input from the user of the pharmacy workflow management application corresponding to a response to the alert indication (column 5, lines 26 – 47 where confirmation is received in response to the alert), wherein the response to the alert indication is entered, by the user, into the pharmacy workflow management application (column 6, lines 20 – 37 discloses a monitoring system that includes a control panel that controls operations of the monitoring system and provides an interface for a user to provide input to the monitoring system or receive output from the monitoring system; column 21, lines 17 – 33 discloses an input area in which the patient may enter the time by which the patient 
wherein the responsive input comprises instructions for modification of the dose order associated with the alert indication (Figure 12; column 27, line 63 through column 28, line 14 and column 29, lines 13 - 31 where the recipient of the alert can change the dosage of the patient’s medication). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Schultz to further include a medication management and reporting technology including requesting the patient to provide additional information
regarding consumption of the medication using a user interface device of the patient, requesting the additional information from the patient, and determining the additional information regarding consumption of the medication based on any response received from the user interface device of the patient, as disclosed by Hanson.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Schultz in this way since to remind and manage medication routines in patients, at all times throughout the day (Hanson:  column 1, lines 34 – 43).
Schultz and Hanson fail to explicitly teach the following limitations met by Paxton as cited:
in cooperation with the alert generation platform are operative to receive, from the data source, infection information indicative of microbial organisms identified in a patient (page 2 of 7 discloses “Biggs is also a fan of EpiCenter’s alert messages, which pop up daily on a range of matters. “If you see a certain resistance pattern, like a vancomycin-resistant staph, that you don’t want released until it’s verified by the E-test method, it will print that message on the report for that patient. So rather than have sticky notes all over the lab that never get read, we get alerts that are patient-specific for a particular organism, name, and drug and body site.””  Which indicates an alert specific to a patient which includes the particular organism detected in the patient),
 receive, from the data source, medication data indicative of a dose order for a
patient (page 4 of 7, paragraph 4 discloses “We have customized rules on our MicroScan instrument to indicate testing discrepancies,” Roman says. “For example, if the oxacillin and cefoxitin screens are discrepant, an alert triggers and additional work is done to resolve the discrepancy. Once the results are in Softmic, reporting is customizable. It’s virtually limitless.” Result reporting can be controlled by standard deviation rules, which are customized for the drug/bug combinations the lab wants to report, Roman says. “You can test one drug and say ‘show the results for these drugs that are equivalent,’ or you can prevent any antibiotic from reporting based on those
rules. For example, we would not use ciprofloxacin on a pediatric patient, so for
certain patient ages these results would not report.” Indicating a dose order for a patient (the drug under examination)).
determine alert data is to be generated based on the received infection information and the medication data, the alert data indicative that the dose order conflicts with the indication of the microbial organisms (page 1 of 7, paragraph 6 and page 2 of 7, paragraph 1 discloses “The BD EpiCare expert system, which EpiCenter uses in setting up template rules, is helpful, Biggs says. EpiCare contains a library of template rules that can be customized using demographic information coupled with results to generate alert messages. For example, “Certain drugs should not be administered to anyone under 18, and we set up rules to not report those drugs. Or with what I call our ‘Gorillacillin,’ very broad-spectrum antibiotics, those are not reported on the regular medical/surgical units. They are released only if the patient is in one of our ICUs.” Another rule: If an organism is resistant to vancomycin, then release the results for linezolid, but if it is sensitive to vancomycin, then do not release. “It’s very customized for the drugs in your pharmacy and for the way your ID and antibiotic stewardship committee people want things reported,” Biggs says.” Indicating conflicts of certain medications with the organism (e.g. vancomycin and linezolid)).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Schultz and Hanson to further include software modules for microbiology as disclosed by Paxton.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Schultz and Hanson in this way since to prompt reports to health departments by sending alerts to the various departments, particularly when there is a multidrug-resistant organism or MRSA in the intensive care unit (Paxton:  page 2 of 7, paragraph 4).

Claim 4 (Previously Presented): Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 1.  Schultz teaches wherein the user interface comprises an interactive portion corresponding to the alert indication (Col. 26 line 16 “prompt the user”).

Claim 5 (Original): Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 4.  Schultz teaches wherein the alert indication comprises the interactive portion (Col. 26 lines 14-16).

Claim 6 (Currently Amended): Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 4.  Schultz teaches wherein the interactive portion, upon selection by the user by way of an input provided using the input device, configures the processor to launch execution of the alert generation platform at the pharmacy workstation (Col. 25 lines 64-65, col. 26 lines 11-16).

Claim 7 (Original): Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 6.  Schultz teaches wherein the alert indication is provided on a user interface screen of the pharmacy workflow management application corresponding to a pharmacist workspace comprising a listing of dose orders of the pharmacy workflow management application (Col. 5 lines 14-16). 

Claim 8 (Currently Amended): Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 6.  Schultz teaches wherein the alert indication is provided on a user interface screen of the pharmacy workflow management application corresponding to an interface for pharmacist verification of the dose order (Col. 29 lines 19-25).

Claim 9 (Currently Amended): Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 1. Schultz teaches a dose processing interface for receipt of dose order data of an order entry system, the dose order data comprising medication data regarding the dose order for administration in connection with provision of medical care (Col. 26 lines 54-56). 

Claim 10 (Currently Amended): Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 9.  Schultz teaches wherein the dose order is populated into a dose order listing displayed at the display of the user interface of the pharmacy workstation (Col. 26 lines 54-56).

Claim 11 (Currently Amended): Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 10.  Schultz teaches wherein the processor is operative to process the alert data of the alert generation platform in relation to the dose order listing to associate the alert indication with one or more corresponding respective dose order in the dose order listing (Col. 26 lines 31-35). 

Claim 12 (Original): Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 11.  Schultz teaches wherein the alert data comprises patient specific alert data (Fig. 17, col. 18 lines 21-22).  Prescription numbers are associated with a specific patient (See Schultz Fig. 17).

Claim 15 (Original): Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 11.  Schultz teaches wherein the alert indication is provided in corresponding relation to the dose order in the pharmacy workflow management application (Col. 26 lines 29-35). 

Claim 19 (Currently Amended): Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 1. Schultz teaches wherein the memory comprises alert processing rules accessible by the processor for determining the alert data (column 4, line 66 through column 5, line 10; column 9, lines 40 - 45).

Claim 20 (Original): Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 19.  Schultz teaches wherein the alert processing rules define one or more triggering conditions for presentation of the alert indication in the pharmacy workflow management application (column 26, lines 29 – 40 where error conditions causing alerts include medication is not in the prescription record, the data was erroneously entered, the UPC was not found in the relational database, or the lengths of bar codes do not match).

Claim 21 (Original): Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 20.  Schultz teaches wherein upon satisfaction of the one or more triggering conditions, the alert indication is displayed in corresponding relation to one or more dose orders in a dose order listing of the pharmacy workflow management application (column 21, lines 48 – 53; column 26, lines 11 – 14; column 26, lines 29 – 31).

Claim 22 (Currently Amended): Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 20.  Schultz teaches wherein the alert processing rules define one or more actions to be taken with respect to the dose order in response to the alert indication (column 21, lines 48 – 53; column 26, lines 11 – 14; column 26, lines 29 – 31).

Claim 23 (Currently Amended):  Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 22. Schultz teaches wherein upon satisfaction of the one or more triggering conditions the processor is operative to execute the one or more actions with respect to the dose order in response to the alert indication (Col. 16 lines 55-58, col. 25 lines 39-40). 

Claim 24 (Currently Amended):  Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 23. Schultz teaches wherein the one or more actions to be taken with respect to the dose order comprises modification of a status of the dose 

Claim 25 (Original):  Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 24. Schultz teaches wherein the pharmacy workflow management application comprises a user interface screen for displaying one or more given dose orders for which one or more actions have been taken in response to one or more corresponding alert indications (Fig. 18 element 79, fig. 20 element 79, fig. 26 element 79). 

Claim 26 (Original):  Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 1. Schultz teaches the interface is in bidirectional communication with the alert generation platform (Fig. 50), and wherein the processor is operative to configure the display to present report data in connection with the pharmacy workflow management application that is received from the alert generation platform in response to a request for the report data from the pharmacy workstation (Col. 21 lines 43-47).

Claim 28 (Original):  Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 1. Schultz recites wherein the alert data comprises information related to at least one of infection control or antimicrobial stewardship (column 26, lines 29 – 40 where error conditions causing alerts include medication is not in the prescription record, the data was erroneously entered, the UPC was not found in the relational database, or the lengths of bar codes do not match).  Schultz does not explicitly disclose infection control or antimicrobial stewardship, however this is a . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (U.S. Patent Number 8,271,128 B1) in view of Hanson et al., herein after Hanson (U.S. Patent Number 8,810,408 B2) in view of Paxton (“Finally, microbiology labs getting a lift from IT.”  Cap Today.  May 2012. http://www.captodayonline.com/Archives/0512/0512f_finally.html) further in view of Davis et al., herein after Davis (U.S. Publication Number 2009/0318561 A1).

Claim 13 (Original):  Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 12.
Schultz, Hanson, and Paxton fail to explicitly disclose the limitations taught by Davis as cited: 
wherein the alert data comprises a first patient identifier corresponding to a patient to whom the alert data applies (Paragraph 132 “said alert indicating that a second active agent that is a substrate of CYP1A2 is being concomitantly administered to the patient”) and the dose order data comprises a second patient identifier corresponding to a patient to whom the dose order is to be administered (Paragraph 132 “Upon entry of the at least one active agent identifier for colchicine linked to the patient identifier”), and wherein correspondence of the first patient identifier and the second patient identifier results in the alert data being associated to the dose order (Paragraph 132 “Upon entry of the at least one active agent identifier for colchicine linked to the patient identifier, an active agent interaction alert is issued to one or more 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Schultz, Hanson, and Paxton to further include determining a dosing regimen for a substrate to be administered to a patient and altering the determining dosing regimen to prevent a substrate associated toxicity, as disclosed by Davis.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Schultz, Hanson, and Paxton in this way to permit the administration of a substance to be optimized for the patient by a medical care worker to provide safe use of the substance while reducing or minimizing side effects and/or adverse events (Davis:  paragraph 30).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (U.S. Patent Number 8,271,128 B1) in view of Hanson et al., herein after Hanson (U.S. Patent Number 8,810,408 B2) in view of Paxton (“Finally, microbiology labs getting a lift from IT.”  Cap Today.  May 2012. http://www.captodayonline.com/Archives/0512/0512f_finally.html) further in view of .

Claim 14 (Original):  Schultz, Hanson, Paxton, and Davis teach the pharmacy workstation of claim 13.  Schultz recites dose order listing comprises at least one patient specific order (Fig. 17) and reports (Col. 21 lines 43-45). 
Schultz, Hanson, Paxton, and Davis fail to explicitly disclose the limitations taught by Goldberg as cited: 
wherein the user interface comprises a patient link that, upon selection by a user by way of an input provided using the input device, configures the processor to launch execution of the alert generation platform at the pharmacy workstation to display a patient report corresponding to the patient associated with the at least one patient specific dose order from the alert generation platform in connection with the pharmacy workflow management application (Col. 20 lines 31-34). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Schultz, Hanson, Paxton, and Davis to further include managing health care to be provided to a group of members so as to identify and/or monitor members actually or possibly in need of care, and seeking to provide the care before more serious or expensive care is needed, as disclosed by Goldberg.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Schultz, Hanson, Paxton, and Davis in this way to present the possibility that less expensive health care can be provided early to avoid the .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (U.S. Patent Number 8,271,128 B1) in view of Hanson et al., herein after Hanson (U.S. Patent Number 8,810,408 B2) in view of Paxton (“Finally, microbiology labs getting a lift from IT.”  Cap Today.  May 2012. http://www.captodayonline.com/Archives/0512/0512f_finally.html) further in view of Franck et al., herein after Franck (U.S. Publication Number 2014/0114687 A1)

Claim 27 (Original):  Schultz, Hanson, and Paxton teach the pharmacy workstation of claim 1.  
Schultz, Hanson, and Paxton fail to explicitly disclose the limitations taught by Franck as cited: 
wherein the pharmacy workstation is in operative communication with a server remote from the pharmacy workstation, and wherein the processor is in operative communication with the server for communication of the alert data to the server, and wherein the server stores a copy of the alert data in a server memory located at the server (paragraph 34 “the user saves the treatment plan and the software application transmits the treatment plan data to the remote server 260 for storage”).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Schultz, Hanson, and Paxton to further include real-time rehabilitation records tracking, as disclosed by Franck.
.

Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive. The Applicant's arguments have been addressed in the order in which they were presented.
In response to applicant's argument that the references fail to teach or suggest generating alerts based on infection information, it is noted that the features upon which applicant argues were not in the previously rejected claims and as such, the Applicant’s arguments are moot.  The Examiner respectfully submits that the newly amended limitations have been addressed in the above Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626